                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  ALESSANDRO BERNI, GIUISEPPE                          )
  SANTOCHIRICO, MASSIMO SIMIOLI, and                   )
  DOMENICO SALVATI, on behalf of themselves            )
  and all others similarly situated,                   )
                                                       )
                               Plaintiffs,             )
                                                       )
          v.                                           )
                                                            Case No. 1:16-cv-04196(ENV)
                                                       )
  BARILLA G. e R. FRATELLI S.p.A. and                  )
  BARILLA AMERICA, INC. d/b/a                          )
  BARILLA USA,                                         )
                                                       )
                               Defendants.
                                                       )

         BARILLA’S RESPONSE TO OBJECTION FILED BY ANDREW SCHULMAN

       Defendant Barilla America Inc. (“Barilla”) responds as follow to the Objection of Adam

Schulman to Proposed Settlement (the “Objection”).

                                       INTRODUCTION

       The settlement in this matter arose out of a series of mediation sessions conducted by this

Court. CAFA notice was provided in this case to public officials including the Attorneys

General of all 50 states and the United States Territories, as well as the Attorney general of the

United States. None of these officials has objected to the settlement or otherwise criticized its

terms. The sole objection comes from a professional objector based on a flawed understanding of

the claims at issue. Based on this misunderstanding of the underlying claim, the Objection

incorrectly asserts that the injunctive relief obtained by the proposed settlement (the “Injunctive

Relief”) is of no value. At the same time the Objection (perhaps unintentionally) correctly

concedes that the claim at issue is one on which the Plaintiffs had little to no chance of

prevailing, thus making a settlement all the more likely to be considered “fair, adequate and
reasonable.” Parker v. Time Warner Entm't Co., L.P., 239 F.R.D. 318, 339 (E.D.N.Y. 2007)

(when claims are weak, settlement need only provide minimal value).

       As discussed in detail below, Plaintiff’s claims were extremely weak and unlikely to be

successful and, in any event, the Injunctive Relief provides a complete solution to the purported

“problem” raised by the Plaintiffs’ complaint. This Court should find the Objection to be

without merit and grant final approval of the proposed settlement (the “Proposed Settlement”).

                                         ARGUMENT

I.     The Nature of Plaintiffs’ Claim and the Relief Provided by the Proposed Settlement

        As noted above, the Objection fails to discuss the claim at issue here. Although insisting

that the Injunctive Relief is of “no value,” the Objection gives lip service to the relief despite

taking 25 full pages to lodge the objection. And, importantly, the Objection fails to discuss that

relief in relationship to the claim that was made. The nature of the claim and the relationship to

the relief offered by the Injunction are crucial facts to a determination of the propriety of the

proposed settlement. Those facts which are absent from the Objection, are as follows:

       The First Amended Complaint (the “Complaint”) is premised on one thing: a contention

that consumers are deceived into believing that there is more pasta by volume in boxes of some

types of Barilla pasta (the “Specialty Pasta”) then they actually contain. Plaintiffs contend that

this alleged deception occurred because: i) Barilla’s boxes are mostly opaque and thus

consumers are deceived because they can’t tell exactly how much pasta in the box; and ii) boxes

of Barilla “traditional” pasta products are packaged in the same size packages but with more

pasta. Plaintiffs claim that Barilla’s conduct with respect to the packaging of the Specialty Pasta

violated New York’s General Business Law § 349(a) which “makes unlawful deceptive acts or




                                                2
practices in the conduct of any business, trade, or commerce or in the furnishing of any service in

New York State.” (Am.Comp. ¶).

       Plaintiffs’ claim is premised on the allegations that “because the boxes are predominantly

made of opaque cardboard, prior to purchase consumers cannot see that the specialty pasta

boxes contain significant empty space” and that “by selling the specialty pastas with hidden

non-functional slack-fill, Barilla deceives consumers, who are led to believe that each box is full

of pasta, when it actually contains significant hidden empty space.” (Id. at ¶¶s 3-5, emphasis

supplied). The Complaint states that Plaintiffs’ claims are based on issues with the volume of

pasta product in the box and makes no claims based on the weight of the pasta in any box. See,

Am. Comp. ¶18 (Plaintiffs claims are independent of the weight labels on Barilla’s pasta

boxes.”) Indeed, the Complaint makes clear that the purported claims of deception are premised

solely on the presence of alleged non-functional “slack-fill.” and, as the Complaint states,

“slackfill” is by definition a reference to the volume of a product in a box. (Am. Comp. ¶35, 50.)

See also, Am. Compl. ¶¶s 17 and ¶ 26 (“Barilla relies on consumer familiarity with the box size

and appearance…- to mislead consumers into thinking they are purchasing the same volume of

pasta when, in reality, [Barilla] is…selling specialty pastas in boxes that contain substantially

more hidden empty space, and less pasta, than they appear to.”). The Complaint also makes

clear that the Plaintiff contends that a reasonable consumer need not manipulate a package

physically to determine the volume of pasta inside. (Id. at ¶36.)

        The Injunctive Relief which is to be effected pursuant to the Proposed Settlement fully

alleviates the entire issue raised as the basis for the deception by requiring Barilla to place a

“minimum fill line” on the outside of every box of Specialty pasta and also advises the consumer

that “the amount of product in this box may differ from the amount contained in similarly-sized




                                                 3
boxes.” Thus, the amount of pasta that is placed into the box by Barilla will no longer be

“hidden,” curing the “problem” which forms the basis for Plaintiffs claim in this matter. The

Injunctive Relief therefore provides indisputable value with respect to Plaintiffs’ claims by

assuring that just by simply looking at a pasta box all consumers would have visual information

about the volume of pasta in each box of Specialty Pasta.

       The Objection, however, disputes that the Injunctive Relief has any value and claims that

as a result the Proposed Settlement is not “fair, adequate and reasonable.” But the arguments

raised in support of this contention are fatally flawed for several reasons, which are detailed

below. First, in making the argument that the Injunctive Relief is without value, the Objection

essentially concedes that Plaintiffs’ claims were of little or no merit and that Plaintiffs could not

have succeeded to recover any damages. As explained below, such a concession essentially

supports a finding that the Proposed Settlement is “fair, adequate and reasonable.” Moreover,

decisions in several recent cases, including one involving the exact same facts as the case at bar,

confirm that the claims at issue here are meritless.

II.     The Objection Concedes (and recent case law confirms) the Meritlessness of
Plaintiff’s Claims thus Supporting a Finding that the Injunctive Relief Provided by the
Settlement is Fair, Adequate and Reasonable.

       In assessing the adequacy of a proposed settlement, federal courts consider the relative

strength of the plaintiffs' case on the merits, and when it is very weak, it supports a finding that

the settlement is fair, reasonable and adequate. See, Parker v. Time Warner Entm't Co., L.P., 239

F.R.D. 318, 339 (E.D.N.Y. 2007) (claim which cannot be proven is worth essentially nothing and

requires little or no consideration to be considered fair, reasonable, and adequate); Weinberger

v. Kendrick, 698 F.2d 61, 79 (2d Cir. 1982) (taking into account that the “claims were

extremely weak” in finding that the “the proposed settlement's treatment of such claims




                                                 4
was fair and adequate.”) See, also, Speaks v. U.S. Tobacco Coop., Inc., 324 F.R.D. 112, 142

(E.D.N.C. 2018 (same); Leverage v. Traeger Pellet Grills, LLC, 2017 WL 2797811, at *5 (N.D.

Cal. June 28, 2017) (reasonable to settle a weak claim for relatively little); Hugo on behalf of

BankAtlantic Bancorp, Inc. v. Levan, 08-61018-CIV, 2011 WL 13173025, at *8 (S.D. Fla. July

12, 2011) (“benefits flowing from the Settlement are of particular value when compared to the

strength of the claims in this case.”)

       Here, the Objection itself concedes the weakness of Plaintiffs’ Claims. As noted above,

Plaintiffs bring their claims under New York’s consumer fraud law alleging that Barilla’s opaque

packaging would have deceived a consumer with regards to the volume of the pasta in Barilla’s

Specialty Pasta Products. To prevail on such a claim, Plaintiffs must establish that Barilla’s

allegedly deceptive packaging was “likely to mislead a reasonable consumer acting reasonably

under the circumstances.” Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013). In

order to prevail under the NY consumer fraud law, the court must find that that “a reasonable

consumer in like circumstances would consider the misrepresentation material.” Daniel v.

Tootsie Roll Indus., LLC, 17 CIV. 7541 (NRB), 2018 WL 3650015, at *11 (S.D.N.Y. Aug. 1,

2018) (emphasis in original). And, the deception “must be probable, not just possible.” Fermin v.

Pfizer Inc., No. 15 CV 2133 (SJ) (ST), 2016 WL 6208291, at *2 (E.D.N.Y. Oct. 18, 2016). Here,

the Objection admits that it is not probable that a reasonable consumer would be materially

deceived in the way that Plaintiffs claim.

       Specifically, the Declaration attached to the Objection states that it was not necessary for

Barilla’s packages to contain a fill-line which would allow a consumer to determine the volume

of the pasta in the box because one could “easily rotate and jostle the product to get a good sense

of what portion of the box is full.” (See, Schulman Declaration at ¶8.) This statement fully




                                                5
undermines Plaintiffs’ claims that because Barilla’s boxes are opaque, a reasonable consumer

would somehow likely be deceived as to the volume of the pasta in the boxes.

           The Declaration also wholly undercuts the Plaintiff’s only other basis for the purported

deception: That because Barilla’s Non-Specialty Pasta Products are sold in similar sized

containers yet contain less product than the traditional “Blue Box”, a reasonable consumer would

supposedly be deceived when purchasing Specialty Pasta. The Declaration concedes that there is

no merit to this claim by asserting that the fact that the amount of the product in a box of

Specialty Pasta may differ from similarly sized boxes of other Barilla pasta products is “readily

apparent to me and other consumers of ordinary intelligence [based on] existing labeling on the

box conspicuously listing the net weight of the product, the recommended serving size and the

number of servings.” (Schulman Declaration at ¶9.)

           The Objection on its face concedes that, contrary to Plaintiffs’ claims in this matter, no

reasonable consumer would be deceived by Barilla’s packaging in the manner alleged by the

Amended Complaint. The Objection has therefore admitted that Plaintiffs’ claims were of no

merit, just as Barilla has asserted in a motion to dismiss Plaintiffs’ Complaint.1 This concession

essentially acknowledges that Barilla would have been successful on its motion to dismiss and

that Plaintiffs’ claims are worthless.

           Moreover, this concession is confirmed by the recent decisions of federal courts which

have ruled on claims that are identical to, or very similar to, the claims that Plaintiffs have made

in this case. For example, in a case from this District which made claims identical to the ones

made by Plaintiff here, the court held as a matter of law that the purported underfilling of pasta

in opaque boxes would not mislead a reasonable consumer. Stewart v. Riviana Foods Inc., 16-

CV-6157 (NSR), 2017 WL 4045952, at *10 (S.D.N.Y. Sept. 11, 2017). Stewart involved another
1
    The Motion to Dismiss was pending when the parties reached the Proposed Settlement.



                                                         6
pasta manufacturer (Ronzoni) and the claims against it were exactly the same as the ones made

against Barilla here, including claims that consumers were deceived because Ronzoni’s specialty

pasta products were sold in the same size boxes as other types of its pasta, but contained less

product by volume. Id. The Stewart court held that no reasonable consumer would be materially

deceived by the differences in volume between boxes of specialty pasta and other pastas in the

defendant’s product line. The court noted (as is true here) that the specialty pasta was in boxes

that looked quite different from the other pasta products, but that “even assuming nearly identical

boxes, the weight and price of the dry good are clearly the most material aspect of this type of

product” and thus that the plaintiffs could not plausibly allege a claim under New York’s

consumer fraud law based on the type of claims that Plaintiffs made here, i.e., based on the

volume of the pasta in the boxes. Id.

       In another very recent case dealing with similar issues, another court held that the type of

claims made here could not prevail because the opaque boxes provided “more than adequate

information for a consumer to determine the amount of Product contained therein.” Daniel v.

Tootsie Roll Indus., LLC, 2018 WL 3650015, at *11 (S.D.N.Y. Aug. 1, 2018). The information

provided on the boxes in the Daniel case was the exact same information that the Objection

concedes was present on boxes of the Specialty Pasta: “standard (ounces) and metric (grams)

displayed on the front of each Product box and as well as information regarding “serving size”

and “the number of servings in each box which was displayed… on the back of each box.” (See,

Daniel at *13, Schulman Dec. at ¶ 9 and e.g., Amended Complaint at ¶21, containing pictures of

a representative box.)

       Moreover, the court in Daniel expounded on why the types of volume-based claims that

Plaintiffs brought here cannot prevail under the NY consumer fraud laws. The court found that




                                                7
consumers “care about the density or volume of a product only as it relates to the amount or

quantity of food.” Daniel at *14. Noted the court, “[c]onsumers receive the same amount or

quantity or food, as provided on the label, regardless of… the container is larger than necessary.”

Id. Thus said the Daniel court, given that the “products' weight appears on the front of the

package [and] the ease with which consumers can calculate the [amount of product in the

box]…we conclude as a matter of law that no reasonable consumer would be misled by the

presence of slack-fill, even assuming it were non-functional, in the products’ packaging.” Id.

Daniel confirms that no reasonable consumer would have materially been deceived by Barilla in

the manner that Plaintiffs’ claim.

       A similar confirmation of the lack of merit of Plaintiffs’ claims can be found by a ruling

in another case from this district: Daniel v. Mondelez Int'l, Inc., 287 F. Supp. 3d 177 (E.D.N.Y.

2018) (the case was filed by a different plaintiff with the same surname as the plaintiff in the

Southern District Daniel case, and will be referred to herein as “Mondelez”). In Mondelez, the

court noted the rulings in many other courts (including a district court within the Second Circuit)

that “held that reasonable consumers would not be misled by non-functional slack-fill as a matter

of law where the products clearly disclosed accurate net weight and/or the total product count.”

Id. citing, Fermin v. Pfizer Inc., 215 F.Supp.3d 209, 212 (E.D.N.Y. 2016); and also, Ebner v.

Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016); Bush, 2016 WL 5886886, at *3.

       The Mondelez court also agreed with those courts that have held that “a reasonable

consumer would take into consideration additional factors aside from package size.” Id.; United

States v. 174 Cases, More or Less, Delson Thin Mints Chocolate Covered, 195 F.Supp. 326, 328

(D.N.J. 1961) (finding for defendant while based, inter alia, on the fact that that “[t]he correct net

weight of the candy is disclosed on the wrapper of the accused package), aff'd, 302 F.2d 724 (3d




                                                  8
Cir. 1962). Such an approach, said Mondelez, is “consistent with the Second Circuit's emphasis

on context in determining whether a reasonable consumer would have been misled by a

particular advertisement.” Id. citing Fink v. Time Warner Cable, 714 F.3d 739, 742 (2d Cir.

2013) (affirming judgment of district court dismissing complaint alleging violation of various

state consumer protection statutes including GBL Section 349.)

       The Mondelez court like the court in Daniel rejected the idea that the type of volume-

based claims which focus on the size of the box (like those made by Plaintiffs in the case at bar)

could form a basis for liability under New York’s consumer fraud statute which requires that the

deception be material. Id. at 193-4, citing, Wurtzburger v. Kentucky Fried Chicken, 2017 WL

6416296, at *3 (S.D.N.Y. Dec. 13, 2017) (“[T]he use of a larger than necessary [container]–is

not materially deceptive or misleading... nor is it misleading, as defined by [section 349], that

[d]efendant could have or should have used a smaller [container] for the amount of food

packaged or provided.”); Waldman, 714 F.Supp.2d at 403 (dismissing fraud claim for lack of

materiality because plaintiff failed to plead facts that she or other class members “cared about

[the product's] density” in and of itself or that the “higher density deluded her, or other class

members, into thinking that [the product] box contained more than the thirty servings it expressly

listed”); and Bautista, 223 F.Supp.3d at 192 n.8 (for the same proposition).

       The Mondelez court thus dismissed the plaintiff’s slack-fill claims. Mondelez, Id. at 194.

That decision, like the ones in Stewart, Daniel and others accessing New York’s consumer fraud

law strongly indicate that, as the Objection itself concedes, Plaintiffs here had little to no chance

of success on the merits. Id.; See also, Miao Xin Hu v. Iovate Health Scis. U.S.A. Inc., 2018 WL

4954105, at *2 (S.D.N.Y. Oct. 12, 2018) (“Generally, courts within this District have found that

labels on packages that clearly indicate the product’s weight prevent plaintiffs from succeeding




                                                 9
on nonfunctional slack-fill claims.”) Given the clear weakness of Plaintiffs’ claims, the

Injunctive Relief provided by the Proposed Settlement should be found to be “fair adequate and

reasonable” under the circumstances. Speaks v. U.S. Tobacco Coop., Inc., 324 F.R.D. 112, 142

(E.D.N.C. 2018) (“In assessing the adequacy of the proposed settlement courts considers the

relative strength of the plaintiffs' case on the merits and when it is very weak it supports a

finding that the settlement is fair, reasonable and adequate.”) This is especially true because as

set forth above, the Injunctive Relief indeed provided value to Plaintiffs.

III.   The Assertion that the Injunctive Relief does Not Provide Value is Wrong and the
       Cases Cited are Wholly Inapposite.

       Much of the Objection is focused on the settlement providing only for Injunctive Relief.

The Objection implies that such non-monetary relief is of little value and never adequate. But the

law is to the contrary. Grant v. Capital Mgmt. Services, L.P., 10-CV-2471-WQH BGS, 2014 WL

888665, at *4 (S.D. Cal. Mar. 5, 2014). In Grant, the court found injunctive-only relief “fair and

adequate” because “while this settlement does not include monetary relief for the Class, it stops

the allegedly unlawful practices [and] bars Defendant from similar practices in the future.” The

Grant court noted that many other courts have also approved injunction-only settlements. Id. See

also, In re Lifelock, Inc. Mktg. & Sales Practices Litig., 2010 WL 3715138, at *5 (D. Ariz. Aug.

31, 2010) (“Many courts have approved settlements where, as here, the consideration offered

consists [solely] of injunctive relief.”) This is especially true, when as here, the plaintiff’s claims

are weak. Parker v. Time Warner Entm't Co., L.P., 239 F.R.D. 318, 339 (E.D.N.Y. 2007)

       Moreover, the assertion that the Injunctive Relief provides no value is based on an

improper attempt to ignore the claim at issue and thus divorce it from the relief provided. But

once the relief afforded by the Proposed Settlement is juxtaposed with Plaintiffs’ claims in this

matter, it becomes abundantly clear that the Injunctive Relief provides value with respect to



                                                  10
those claims. Specifically, as discussed above, Plaintiffs repeatedly make clear that their sole

basis for their claims is the fact that a consumer cannot tell from the outside of the boxes of the

Specialty Pasta products that they contain allegedly “hidden empty space” in other words, that

the boxes do not allow a consumer to determine the volume of pasta in the box and that the

boxes contain less pasta by volume than expected. (See, e.g. Am. Comp. ¶¶’s 27, 30, 32, 34.)

        The Objection never even discusses the claim at issue. Instead, the Objection asserts that

the Injunctive Relief is of no value even though it ensures that a consumer can easily discern the

volume of the Specialty Pasta Product from the outside of the box. In support, the Objection

argues that consumers do not buy based on volume, and that such information about volume is

thus irrelevant. But this misses the point.    It is certainly true that issues about the irrelevancy

of volume of the product to consumers is an excellent basis for challenging the merits of

Plaintiffs’ claims. Indeed, Barilla itself did so in this litigation in a motion pending at the time of

the Proposed Settlement. But relief which helps a consumer to confirm the volume of the pasta

in the box and assists them with their expectations of how much pasta is in the box by volume is

completely relevant to addressing the volume-based issues that form the basis for Plaintiffs’

complaint. Because the Injunctive Relief at issue resolves the purported problem with the boxes

of Barilla’s Specialty Pasta Product, that relief unmistakably provides value vis-a-vis the claim

made.

        The cases cited in opposing the settlement lack relevance to the situation at bar. For

example, the Objection relies heavily on a case from the Sixth District in support of the argument

that the Injunctive Relief provides no value. See, Schulman Objection at P. 6, citing In re Dry

Max Pampers Litig., 724 F.3d 713, 715 (6th Cir. 2013). But the Pampers case is wholly




                                                  11
inapposite because there the injunctive relief was totally divorced from the claims at issue and it

was this fact that led the court to determine that such relief was of little value.

        Specifically, in Pampers, the plaintiffs’ claims were based on allegations that diapers

manufactured by the defendant tended to cause severe diaper rash. Id. The court found no value

for consumers who wished to raise such a claim in the settlement’s requirement that the

manufacturer place information on its website telling consumers how to treat mild cases of

diaper rash and to see their doctor in the event of more serious rashes. But the sort of information

afforded by the settlement in Pampers is very different than the sort required here. In Pampers,

the information to be provided was wholly unrelated to the issue raised in the plaintiffs’

complaint. Telling consumers how to treat diaper rash in no way even addressed the alleged

problem, i.e. that the diapers caused the rash in the first place! But here, as detailed at length

above, the information provided (which, inter alia, helps a consumer to determine how much

pasta by volume is in Barilla’s boxes of Specialty Pasta) was specifically related to and resolves

the issue raised by the Plaintiffs’ complaint (that Barilla’s boxes don’t give consumers

information on which they can determine the volume of pasta in the box). Pampers provides no

support for Objector’s assertion that the Injunctive Relief provides no value.

        The Subway case discussed at length also provides absolutely no support for the assertion

that the Injunctive Relief fails to provide value. See, Schulman Objection at P. 5, citing In re

Subway Footlong Sandwich Mktg. & Sales Practices Litig., 869 F.3d 551, 556 (7th Cir. 2017).

Despite the insistence that “Subway is directly on point,” the circumstances there are the

complete opposite of those here. In Subway, the court found that the issue raised by the

plaintiff’s complaint (that Subway’s sandwiches were shorter than advertised) would in no way

be alleviated by the proposed settlement because even after the remedies required by the




                                                  12
settlement there was still the “same small chance that Subway would provide its customers with

sandwiches that were shorter than advertised.” Subway at 556.

       The Objection in this case does not even attempt to assert that the relief under the

settlement would not remedy the issues with Barilla’s products that were raised by the Amended

Complaint. Nor could it. As detailed above, the Injunctive Relief clearly helps to alleviate the

alleged volume-based “problem” that formed the basis for Plaintiffs’ claims. Subway is not “on

point.” It is wholly inapposite. The same is true for the remaining supposedly similar cases that

the   Objection    relies   upon.   See,   e.g.   Guoliang     Ma    v.   Harmless   Harvest,   Inc.,

16CV07102JMASIL, 2018 WL 1702740, at *7 (E.D.N.Y. Mar. 31, 2018); Pearson v. NBTY,

Inc., 772 F.3d 778, 779 (7th Cir. 2014).

       It is true that in Ma, the court found that injunctive relief which provided that the

defendant would remove certain wording from its packaging provided “virtually nothing of value

for the class.” Ma at *7. But it did so only because the defendant had already removed that

wording from its packaging before the settlement. Id. Thus, said the court “the purported

injunctive relief does not require [the defendant] to do anything it had not already voluntarily

decided to do.” Id. Ma is irrelevant to the situation at bar where the change to Barilla’s

packaging will only occur based on the settlement. Also irrelevant is Pearson. There, the

plaintiffs’ claims were based on false statements on defendant’s packaging concerning the

efficacy of its vitamin products in treating joint disease. Pearson at 779. The court found that

injunctive relief provided no value only because the proposed changes to the wording of the

statement required by the settlement were substantively the same as the original statements; they

did nothing to correct the issue raised by the plaintiff’s claims. Id.




                                                  13
       Here, the Objection has not (and could not) assert that the changes to Barilla’s packaging

left it substantively unchanged with regards to the ability of a consumer to visually tell how

much pasta was in the box based on volume. Instead, unlike in Pearson, the Injunctive Relief

here addresses and alleviates the issue raised by the Complaint. Pearson, like all of the other

cases discussed by Objection does nothing to further its position. The bottom line is that

whatever the merit of Plaintiffs’ claims (and Barilla contends they are of little merit), the remedy

provided by the Injunctive Relief directly addressed those claims and alleviates the purported

“problem” with the packaging that Plaintiff contends caused them to be deceived. Given this

fact, especially when coupled with the Objection’s own concessions regarding the extraordinary

weakness of Plaintiffs’ claims, there are ample grounds for this Court to determine that the

objection is baseless and that the Proposed Settlement is “fair adequate and reasonable.” This

Court should therefore grant final approval.

                                                  BARILLA AMERICA, INC., d/b/a
                                                  BARILLA USA

SHER TREMONTE LLP                                  MUCH SHELIST PC
Michael Tremonte                                   /s/ Steven P. Blonder
Justin J. Gunnell                                  Steven P. Blonder (admitted pro hac vice)
80 Broad Street, Suite 1301                        Jonathan D. Sherman (admitted pro hac vice)
New York, New York 10004                           Marissa L. Downs (admitted pro hac vice)
Tel: (212) 202-2600                                191 North Wacker Drive, Suite 1800
Fax: (212) 202-4156                                Chicago, Illinois 60606
                                                   Tel: (312) 521-2000
                                                   Fax: (312) 521-2100




                                                14
                                 CERTIFICATE OF SERVICE

       Steven P. Blonder, an attorney, certify that on December 10, 2018, a true and correct

copy of Barilla’s Response to Objection Filed by Andrew Schulman, to be electronically filed,

which will send electronic notification of such filing to all parties of record.



                                                               /s/ Steven P. Blonder




                                                                           C:\Users\cxc\Desktop\BARILLA
                                                                     RESPONSE TO OBJECTION FILED BY
                                                                               ANDREW SHULMAN.docx
